Citation Nr: 0216110	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
excision basal cell carcinoma of the left ear.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
until October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
status post excision of basal cell carcinoma of the left ear. 

As will be explained further herein, the Board has determined 
that new and material evidence has been submitted to reopen 
this claim, and that additional development is necessary with 
respect to the merits of the underlying claim.  The Board is 
undertaking this additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903, codified at 38 C.F.R. § 
20.903 (2002)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the claim on the merits. 


FINDINGS OF FACT

1.  In a decision dated in April 1999, the RO denied a claim 
of entitlement to service connection for status post excision 
basal cell carcinoma (BCC) of the left ear, on the basis that 
the service medical records failed to show any evidence of 
treatment for BCC of the left ear or any evidence of BCC 
within one year of the veteran's retirement from active 
service.  The RO properly notified the veteran of that 
decision in April 1999, and he did not appeal it.

2.  Since the April 1999 determination, evidence has been 
submitted which reflects that suspected cancer of the left 
ear was identified as early as May 1996, approximately 11/2 
years following the veteran's retirement from service, and 
which includes a medical opinion to the effect that, given 
the veteran's history of sun exposure during service, it is 
likely that he developed BCC during service.

3.  Evidence has been submitted bearing directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's April 1999 final 
decision denying entitlement to service connection for status 
post excision of basal cell carcinoma of the left ear is new 
and material, and the claim may be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the Statement 
of the Case (SOC) provided by the RO in September 2000 and 
the Supplemental Statement of the Case (SSOC) issued in 
January 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claim presented.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).



It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran served on active duty from September 1967 until 
October 1994.  The service medical records do not reflect 
that basal cell carcinoma was diagnosed during service.  A 
physical examination conducted in July 1994, prior to the 
veteran's retirement, reflects that clinical evaluation of 
the ears and skin was normal.  

On an April 1996 VA examination report, the examiner noted a 
unilateral lesion of the left pinna.  This was not further 
evaluated or described.

In October 1996, the veteran submitted evidence including a 
September 1991 pathology report from a USAF medical center, 
which reflects that a scalp lesion was studied.  The report 
indicated that there was no evidence of malignant melanoma.  
Also submitted was a July 1996 pathology report which 
revealed findings of lentigo maligna (scalp vertex) and basal 
cell carcinoma, extending to the lateral resection margin 
(left retrohelix).


In November 1998, the veteran filed a claim of entitlement to 
service connection for basal cell carcinoma of the left ear, 
explaining that this was removed in November 1998, and had 
resulted in significant disfigurement.  He stated that the 
lesion initially appeared when he was on active duty in 
Crete, Greece, from January to December 1992.  The veteran 
also gave a history of significant sun exposure during a 27-
year career in the military, including service on a flight 
line in desert areas.  

In support of his claim, the veteran presented a private 
pathology report dated in September 1998, which revealed a 
diagnosis of multifocal superficial and invasive carcinoma of 
the left posterior ear.  A private medical report dated in 
November 1998 reflects that the veteran underwent wedge 
section of the left ear due to a malignant lesion of the skin 
of the left ear, posterior, recurrent.  

A VA examination of the skin was conducted in January 1999.  
The history indicated that, in 1992 during service, the 
veteran had noticed a lesion of his left ear, but did not 
seek medical care until 1996, at which time basal cell 
carcinoma was diagnosed.  It was noted that two surgical 
removals had been performed as well as a plastic surgical 
repair of the remnants of the left ear.  The report indicated 
that the veteran was undergoing plastic surgery treatment as 
well as being seen by dermatology.  The examiner stated that 
there was no pruritus or pain, and that the only symptoms 
were cosmetic.  A 3-cm web resection of the left upper pinna 
with plastic surgery on the left ear was performed in an 
effort to make the left ear look complete.  A diagnosis of 
basal cell carcinoma of the left ear status post surgical 
removal with plastic surgical repair was made. 

By rating action of April 1999, the RO denied the claim of 
entitlement to service connection for status post excision of 
basal cell carcinoma of the left ear.  The RO reasoned that 
the veteran's service medical records showed no evidence of 
any treatment for BCC of the left ear and there was no 
evidence of this condition within one year of separation from 
military service.  The veteran was advised of that decision 
in April 1999. 


In May 1999, the veteran requested that his case be 
reconsidered, based upon the submission of new evidence.  In 
support of the claim, a May 1999 medical statement from Dr. 
W., who treated the veteran from June through October 1996, 
was submitted.  The doctor stated that, while it was 
impossible to unequivocally state that the veteran developed 
basal cell cancer of the left ear while in service, the 
likelihood of this was quite high because his MOS (military 
occupational specialty) required him to be on the aircraft 
flight line, unprotected from the sun, for months to years.  
The doctor explained that BCC was a carcinoma or epithelioma, 
derived from either embryonal or fully developed basal cells 
of the epidermis.  He stated that it is caused by sun 
exposure, and usually develops via a pre-skin-cancer stage 
(actinic keratosis) over many years.  The doctor opined that, 
given this data and the veteran's history of sun exposure 
during service, it was not only probable, but also likely 
that he developed BCC in service.

In a May 2000 rating action, the RO determined that new and 
material had not been submitted with which to reopen the 
claim.

Submitted in support of the claim, in September 2000, was a 
May 1996 private medical record reflecting that a shallow 
ulcer with some puckering was noted in the back of the 
veteran's upper left ear, suspected to be early skin cancer.

III.  Pertinent Law and Regulations

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision. 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for basal 
cell carcinoma, is whether the previously denied claim ought 
to be reopened.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


The VCAA has expressly retained that reopening requirement, 
stating that there has been no change in the requirement that 
the Secretary may not "reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 . . . ."  VCAA § 
3(a), 114 Stat.  2096, 2097-98 (now codified as amended at 38 
U.S.C.A. § 5103A(f) (West Supp. 2002)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The pertinent substantive criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran may be granted service connection for a malignant 
tumor, although it is not otherwise established as incurred 
in or aggravated by service, if the disease is manifested to 
a 10 percent degree within one year following service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for status post excision 
basal cell carcinoma of the left ear.  

In a rating decision dated in April 1999, the RO denied the 
claim of entitlement to service connection for status post 
excision of BCC of the left ear, explaining that the service 
medical records failed to show any evidence of treatment for 
BCC of the left ear or any evidence of BCC within one year of 
the veteran's retirement from active service.  The veteran 
was notified of the RO's decision in April 1999, and he did 
not appeal it.  Therefore, the RO's April 1999 decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  Accordingly, the Board must review the evidence 
submitted since the April 1999 decision in order to ascertain 
whether new and material evidence has been submitted 
addressing the critical inquiry of whether the veteran's 
claimed BCC was incurred in service or within the first post-
service year.

Since the RO's April 1999 decision, the veteran has submitted 
additional evidence consisting of a May 1996 private medical 
record and May 1999 medical statement and opinion.  This 
evidence was not of record at the time of the April 1999 
rating decision, and materially addresses the matter of 
service incurrence.  The May 1996 medical record represents 
the earliest documentation, to this point, of suspected skin 
cancer of the left ear.  Although not dated within the 
veteran's post-service year, this evidence is dated 
approximately 11/2 years following the veteran's separation 
from service, and the Board believes it is significant with 
regard to approximating the earliest date of onset of the 
veteran's BCC.  Also new and material is the May 1999 private 
medical statement from Dr. W., which provides an explanation 
of the type and nature of the veteran's cancer, as well as 
establishing a possible etiological link between his BCC and 
service, based upon the veteran's history of sun exposure in 
service. 

In this case, upon consideration of the totality of the 
evidence both of record prior to and following the RO's April 
1999 decision, the Board concludes that new and material 
evidence has been submitted.  The claim is therefore 
reopened.  The adjudication of the veteran's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
VCAA (now codified at 38 U.S.C.A. § 5103A).  Here, as noted 
in the Introduction, the Board is undertaking additional 
development with respect to the underlying claim of service 
connection, and will issue a separate decision once that 
development is complete.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for post excision 
basal cell carcinoma of the left ear, and the claim is 
reopened.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

